SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

188
CA 12-00456
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


WILLIAM J. BABCOCK, JR. AND WILLIAM J.
BABCOCK, JR., AS EXECUTOR OF THE ESTATE
OF LORNA F. BABCOCK, DECEASED,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

H. ROBERT SCHOENBERGER, DEFENDANT-RESPONDENT.


HARRIS BEACH PLLC, PITTSFORD (JOHN A. MANCUSO OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

WOODS OVIATT GILMAN LLP, ROCHESTER (BERYL NUSBAUM OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered June 7, 2011. The order, inter alia,
denied the motion of plaintiffs for summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on February 14 and 15, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court